DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Election/Restrictions
1.	Claims 1-9 and 12-20 were pending.
A restriction requirement was mailed on 7 December 2021.  Applicant was required to elect two species (p. 3).  Applicant elected more than two species with traversal.  The restriction requirement stated that any traversal must be “provide reasons in support thereof.” (Page 4).  This requirement is from an US PTO form paragraph, not a special requirement of this Examiner  Applicant failed to provide any articulated reasoning and merely asserted that there was a special technical feature.  Response, p. 7, 3rd full para.  Applicant failed to address the reasoning set forth on page 3 of the restriction requirement.   
Additionally, Applicant provided the Written Opinion of the International Searching Authority in the IDS submitted 10 March 2022.  That Written Opinion also found a lack of unity.  Written Opinion, p. 7.
Furthermore, several claims are rejected under 35 USC 103.  
It is therefore the position of the Office that the claims lack a unity of invention.
In the interest of compact prosecution, the sequences elected by Applicant from claims 2 and 3 are examined.
In view of the lack of articulated reasoning set forth by Applicant, the requirement is deemed proper and is therefore made FINAL.
Claims 1-3, 5-7, 12-13 19, 20 and 24 are examined herein.
Claims 4, 8-9 and 25 are withdrawn as being drawn to a non-elected invention.

Examiner’s Notes
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

Paragraph 0074 of the specification references a PCT publication and seeks to incorporate it by reference.  The MPEP does not allow incorporation by reference of a PCT publication with regard to essential matter.  Also, it is not listed in the IDS.
The PCT publication number appears again on the same page.

Claim Objections
3.	Claim 5 is objected to because of the following informality.
Claim 5 is objected to because it uses a parenthetical.  If the parenthetical term was used subsequently as an abbreviation that would be reasonable.  But here it raises the question if it has the same or a different meaning.
Appropriate correction is requested.

Improper Markush Group
4.	Claims  2, 3, 15, 18 and 24 are rejected on the basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.  See MPEP § 2117.
The Markush groupings in claims 2, 3, 15, 18 and 24are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.
Applicant teachings are that such a diverse group of sequences will function differently with distinct activity, e.g. when expressed transgenically in a plant.  Therefore the species of the Markush group lack both a substantial structural feature and a common use that flows from the substantial structural feature
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claims depending on the claims reciting an improper Markush group are included in this rejection.
Amending the claims to recite only the elected species would obviate the rejection.

35 USC § 112(b)-Based Claim Rejections 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim 6  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claim 6 is drawn to a maize plant with a semi-dwarf phenotype and also one of more improved ear traits.  Claim 6 depends from claim 5 which in turn depends from claim 1.  Claim 6 encompasses a cell from the plant of claim 1.  Claim 6 does not require any particular genomic structure such as a transgene.  How would an ordinary artisan be able to determine if a given maize cell falls within the scope of the invention or not?  Furthermore, there is no hint in the claim of what the scope of “improved ear traits” is.  Does it encompass erect versus pendant ears?
This interpretation is at the root of further rejections infra.
Claims 7-9, 16 and 20 are included in this rejection because they include such traits as foliar nitrogen percentage,” yield, and/or “grain yield estimate.”  Foliar nitrogen is a leaf trait.  The word “estimate” is a mental step of an artisan not a measurable quantity.  The examiner notes the discussion in paragraph 00735 but this does not appear to be an exclusive definition and also includes a “standard moisture level” which is not defined by the claim.

Claims 2-9 are also rejected because they read on plant parts, e.g. cells, but they are only defined by the modified plant.  There is no way to identity a claimed plant cell by the limitations in the claim from any other plant cell.

Claims 14, 18 and 234 is rejected because it recites the limitation “80% identical or complementary” in reference to a nucleotide sequence.  The limitation 80% identical to a nucleotide sequence is definite.  The limitation 80% identical to the complement of a nucleotide sequence would be definite.  The hybrid definition in the claims appears to include a sequence that is, for example less than 80% identical to a recited SEQ ID NO but additionally includes base differences that are complementary to bases in the recited SEQ ID NO.  Or does it?  For example, a G is identical to a G, but it is identical or complementary to both a G and a C residue.
Therefore the claims are indefinite.  

Dependent claims are included in this rejection because none provide limitations obviating this rejection.


35 USC § 112(a) based Claim Rejections under the written description requirement 
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims  11-3, 5-7, 12-13 19, 20 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is drawn to corn plant, reasonably interpreted to be a transgenic maize plant, with (1) a first construct which is a gene encoding an RNA suppression element for suppressing one or more GA20 oxidase genes and (2) a a second construct which is a gene encoding a Moco biosynthesis gene.
The genus encompassed by claim 1 includes all GA20 oxidase genes in all plants.  Although there is no apparent reason for designing an antisense construct for suppressing an Arabidopsis GA20 oxidase gene for use in maize, that appears to included in the claimed genus.  It also includes all Moco biosynthesis genes.  
Claim 2 requires in the first part a sequence that is at least 80% identical to at least 15 consecutive nucleotides of, e.g. SEQ ID NO:53.  Since it also reads on the complement, it reads on all sequences that have a local identity over 15 nucleotides to SEQ ID NO:53 but may comprise an unlimited number of additional nucleotides.  By itself, thus, this reads on maize genomic sequence.  Although it reads on a “recombinant expression cassette,” such a limitation is generally interpreted by the Office as how it was made and not defining any structural features.  Applicant defines the term in paragraph 0056 but not in such a way to prevent this interpretation (e.g., the use of the term “normally”).
Dependent claim 3 requires a sequence at least 60% identical to SEQ ID NO:168.
Dependent claim 4 requires a sequence at least 60% identical to SEQ ID NO:169.
Dependent claim 5 requires certain promoters.  However the promoters are not defined with any particularity with regard to species or SEQ ID NO except for the RTBV promoter.  Claim 5 therefore reads on a vast genus of promoters.  Given that part (a) of claim 1 reads on maize genomic DNA, it is reasonable to interpret said fragment of maize DNA as comprising at least a vascular promoter, leaf promoter or constitutive promoter.  
Dependent claim 6 is drawn to a maize plant with a semi-dwarf phenotype and also one of more improved ear traits.  Dependent claim 7 recites various ear traits.
Dependent claim 8 requires SEQ ID NO:39 and SEQ ID NO:169 and semi-swarf stature and various ear traits.
Dependent claim 9 reads on e.g. a plant or plant cell, and requires the expression cassettes.
10 / 11 
Dependent claim 12 reads on a seed or product of claim 1 and requires the first and second cassettes.
Claim 13 is a method claim drawn to introducing the cassettes as recited in claim 1 into a maize cell and regenerating a plant.  Dependent claim 14 requires that one element has a certain amount of, e.g. identity, to a recited sequence.  Dependent claim 15  requires that the Moco polypeptide has at least 60% identity to a recited SEQ ID NO.  
Dependent claim 16 is drawn to a maize plant with a semi-dwarf phenotype and also one of more improved ear traits.  
Claim 17 is drawn to method that crosses two maize plants to produce a progeny plant.  One parent must have a reduced expression of at least one GA20 oxidase gene by any means.  The other parent has an expression cassette expressing a Moco polypeptide.  The progeny must have the cassette and reduced expression of a GA20 oxidase gene(s).  Dependent claim 18 is rejected under 35 USC 112(b) and also requires a sequence that is reasonably interpreted as being maize genomic DNA.  (See interpretation supra.).
Dependent claim 19 requires at least 60% sequence identity to a recited SEQ ID NO.  Dependent claim 20 adds a selection step to the progeny plant.  Dependent claim 24 adds a limitation about mRNAs and sequence identity to an endogenous protein.
Dependent claim 20 recites various leaf traits.
Several claims are rejected under 35 USC 112(b).  The uncertainty of the metes and bounds of those claims effectively adds to the interpreted scope of the claimed invention.  
Applicant claims various large genera.  Applicant fails to describe a representative number of species in comparison to the claimed genus.
As an example, SEQ ID NO:168, for example, is 168 amino acids in length.  If the first approximately 60% amino acids were held constant, and the remaining 67 (approximately 20%) were varied, this would result in 6720 different variants.  However, that is only a small fraction of the number claimed, because different regions could be held constant.
In contrast, the protein art describes that minor changes to a polypeptide's sequence can abolish activity.  
For example, Rhoads et al. describes that mutation of Cys-128 to Ala in an Arabidopsis alternative oxidase caused a pronounced overall increase in enzyme activity relative to the wild-type in the presence or absence of pyruvate (page 30753 Figure 3), whereas mutation of Cys-78 to Ala in the same Arabidopsis alternative oxidase resulted in a minimally active enzyme that showed no response to added pyruvate.  Rhoads et al., J Biol Chem 273(46):30750-56 (1998), p. 30753 Fig. 3.
Furthermore, Guo et al. describes that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated.  Guo et al. (2004) Proc Natl Acad Sci USA 101:9205-10, 9209, rt. col., para. 2.  Thus, according to Guo et al., changing up to 67 amino acids in SEQ ID NO:168 has a high likelihood of inactivating the protein when expressed transgenically.
Furthermore, SEQ ID NO:168 is being expressed in a non-native host.
In the transgenic transcription factor art, Zhang teaches that transgenic effects of transcription factor expression conceptually can be thought of as arising from hypermorph activity or neomorph activity.  Zhang (2003) Curr Opin Plant Biol 6:430-40, 431.  Here, Applicant is causing the transgenic overexpression of SEQ ID NO:168, but not defining why such overexpression brings about enhanced yield.  Especially in the case of neomorph activity, one skilled in the art would be uncertain what sections of the polypeptide’s amino acid sequence are necessary and/or sufficient for activity, and thus which amino acids of the polypeptide could be modified and retain activity in the instant invention.  
Furthermore, there are many methods for gene suppression or inhibition of proteins.  Genes can be suppressed using RNA, including antisense RNA and RNAi – see, for example, Troukhan & Mascia, US Patent Publication No. 2009/0094717 A1, published 9 April 2009, paras 0087-90.  Many elements go into designing just an optimum and effective siRNA for just RNA interference.  E.g. Reynolds et al. (2004) Nature Biotech 22(3):326-30.
Confirming this analysis, Thomas et al. studied size constraints for posttranscriptional gene silencing in plants, and showed that 23 consecutive nucleotides of 100% identity was required for silencing of a target gene, and that one 27 nucleotide sequence that was used failed to induce silencing of the intended target because it contained one mismatch that divided the sequence to 12 and 14 nucleotides of identity.  Thomas et al. (2001) Plant J 25:417-25, entire article & p. 419.
In a subsequent publication, Klahre et al. demonstrate that double-stranded 21-bp siRNAs could cause silencing of a target RNA in plants, but that single-stranded 21 or 22 nucleotide RNAs could not, and a siRNA with 6 mismatches out of 19 positions could not.  Klahre et al. (2002) Proc NatI Acad Sci 99:11981-86, 11983-84.  During dsRNA mediated interference, a dsRNA is cleaved by endonucleolytic cleavage to 21-23 nucleotide-long small interfering RNAs which then promote target RNA cleavage.  Klahre et al., p. 11981, left col.  As the smallest RNAs formed during RNA-mediated gene silencing are 21 nucleotides long, smaller dsRNAs 15 base pairs in length would be insufficient to initiate target RNA cleavage.
In contrast to the vast scope claimed, Applicant provides limited description.  Fir example, Example 7 describes transformation using a single vector (Spec., pp. 183-84), but that vector does not even utilize the elected species.  
Therefore one skilled in the art would not be able to envision the claimed genera encompassed by the scope of the claims that would also be active in the instant invention.
Therefore Applicant has not demonstrated to one skilled in the art possession of the genus as broadly claimed.  Since the specification fails to provide an adequate written description to support the breadth of the claims, one of skill in the art would not believe Applicant to be in possession of the broadly claimed invention at the time of filing.  
Dependent claims are included in this rejection because none provide limitations obviating this rejection.


35 USC § 101-based Claim Rejections
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 2-7 are rejected under 35 U.S.C. 101 because they read on plant parts, e.g. cells, but they are only defined by the modified plant source.  There is no way to identity a claimed plant cell by the limitations in the claim from any other plant cell.  Thus the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter since they are directed to a natural phenomenon without significantly more. 
A claim directed at the plant would not be included in this rejection.  But the transgenes may be stacked (see invention title) and may also be heterozygous.  Therefore the plant of the base claim may have cells without the transgenes.
Dependent claims are included in this rejection because none provide limitations obviating this rejection.


35 USC § 102 Based Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 2-7 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Lu et al. (Plant J 55:844-56 (2008).
Claims 2-7 are rejected under 35 U.S.C. 102 because they read on plant parts, e.g. cells, but they are only defined by the modified plant source.  There is no way to identity a claimed plant cell by the limitations in the claim from any other plant cell.  
A claim directed at the plant would not be included in this rejection.  But the transgenes may be stacked (see invention title) and may also be heterozygous.  Therefore the plant of the base claim may have cells without the transgenes.
Dependent claims are included in this rejection because none provide limitations obviating this rejection.


35 USC § 103-based Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1 6-7, 12-13, 15-17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lange et al. WO  94/28141A in view of Lu et al. (2013) PloS ONE 8:e52126.
Claim 1 is drawn to corn plant, reasonably interpreted to be a transgenic maize plant, with (1) a first construct which is a gene encoding an RNA suppression element for suppressing one or more GA20 oxidase genes and (2) a a second construct which is a gene encoding a Moco biosynthesis gene.  Both are claimed by name without reference to SEQ ID NO.  
Lange et al. teaches constructs expressing antisense GA20 oxidase RNA.  P. 4, 1st para.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Lange et al. teaches antisense GA20 oxidase constructs (pp. 4,6) which reduce levels of gibberellins (p. 19).  The benefit of this is a reduction in stature which would reduce, e.g. lodging.  p. 26
Heddin also teaches that the genes behind the Green Revolution “interfere with the action or production of” gibberellins.  Heddin (2003) Trends Genet 19(1):5-9, abstract.  Therefore it would have been obvious to an ordinary artisan to use antisense to reduce expression of GA20 oxidase.
Lu et al. (2013) teaches that the Arabidopsis Molybdenum Cofactor Sulfurase Gene confers drought tolerance in maize.  Lu et al., title.  Therefore it would have been obvious to ordinary artisan to follow the teachings in Lu et al. 
This is no more “combination of familiar elements according to known methods.  The K.S.R court held that such a combination “is likely to be obvious.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 401, 127 S.Ct 1727, 1731, 82 U.S.P.Q.2d 1385, 1389 (2007) (citations mitted).
LeA also teaches producing transgenic maize (p. 23, 2nd para.)  Therefore claim 1 is obvious.
LeA teaches promoters including “the constitutive 35S promoter” (p. 39 & claim 27) and thus claim 5 is obvious.  LeA’s claim 45 teaches seeds and thus claim 12 is obvious.
Claim 13 is a method to produce a transgenic maize plant.  Lange et al. teaches all the steps of this method (pp. 32-33).  Therefore claim 13 is obvious.  Lange et al. teaches progeny plants and thus claim 17 is obvious.
Claim 20 is drawn to selecting a plant for, e.g. increased yield.  It is obvious to select a plant for increased yield and thus claim 20 is obvious.
	Claims 6, 7, 16 are drawn to plants with various properties.  As seen above, their respective base claims are obvious.  
However, failure of those skilled in the art to contemporaneously recognize an inherent property, function or ingredient of a prior art reference does not preclude a finding of anticipation.  Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349,51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See also MPEP § 2112.
 “It is not invention to perceive that the product which others had discovered had qualities they failed to detect.”  General Elec. Co. v. Jewel Incandescent Lamp Co., 326 US 242, 249, 67 USPQ 155, 158 (1945).  
Therefore claims 6-7 and 16 are obvious.


10.	Claims 3 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lange et al. WO  94/28141A in view of Lu et al. (2013) PloS ONE 8:e52126 in further view of the alignments below.
As seen in the first alignment below, SEQ ID NO:168 was known to be a molybdopterin cofactor (Moco) from E. coli.  As seen in the second alignment below, expression of this polypeptide in transgenic plants was also known in the art.  Therefore claims 3 and 15 are obvious.

E. coli.
MOAD_ECOLI
ID   MOAD_ECOLI              Reviewed;          81 AA.
AC   P30748; P77422;
DT   01-APR-1993, integrated into UniProtKB/Swiss-Prot.
DT   01-NOV-1997, sequence version 2.
DT   23-FEB-2022, entry version 184.
DE   RecName: Full=Molybdopterin synthase sulfur carrier subunit;
DE   AltName: Full=MPT synthase subunit 1;
DE   AltName: Full=Molybdenum cofactor biosynthesis protein D;
DE   AltName: Full=Molybdopterin-converting factor small subunit;
DE   AltName: Full=Molybdopterin-converting factor subunit 1;
DE   AltName: Full=Sulfur carrier protein MoaD;
GN   Name=moaD; Synonyms=chlA4, chlM; OrderedLocusNames=b0784, JW0767;
OS   Escherichia coli (strain K12).
OC   Bacteria; Proteobacteria; Gammaproteobacteria; Enterobacterales;
OC   Enterobacteriaceae; Escherichia.
OX   NCBI_TaxID=83333;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA].
RC   STRAIN=K12 / MC4100 / ATCC 35695 / DSM 6574;
RX   PubMed=8361352; DOI=10.1111/j.1365-2958.1993.tb01652.x;
RA   Rivers S.L., McNairn E., Blasco F., Giordano G., Boxer D.H.;
RT   "Molecular genetic analysis of the moa operon of Escherichia coli K-12
RT   required for molybdenum cofactor biosynthesis.";
RL   Mol. Microbiol. 8:1071-1081(1993).
RN   [2]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=K12 / W3110 / ATCC 27325 / DSM 5911;
RX   PubMed=8905232; DOI=10.1093/dnares/3.3.137;
RA   Oshima T., Aiba H., Baba T., Fujita K., Hayashi K., Honjo A., Ikemoto K.,
RA   Inada T., Itoh T., Kajihara M., Kanai K., Kashimoto K., Kimura S.,
RA   Kitagawa M., Makino K., Masuda S., Miki T., Mizobuchi K., Mori H.,
RA   Motomura K., Nakamura Y., Nashimoto H., Nishio Y., Saito N., Sampei G.,
RA   Seki Y., Tagami H., Takemoto K., Wada C., Yamamoto Y., Yano M.,
RA   Horiuchi T.;
RT   "A 718-kb DNA sequence of the Escherichia coli K-12 genome corresponding to
RT   the 12.7-28.0 min region on the linkage map.";
RL   DNA Res. 3:137-155(1996).
RN   [3]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=K12 / MG1655 / ATCC 47076;
RX   PubMed=9278503; DOI=10.1126/science.277.5331.1453;
RA   Blattner F.R., Plunkett G. III, Bloch C.A., Perna N.T., Burland V.,
RA   Riley M., Collado-Vides J., Glasner J.D., Rode C.K., Mayhew G.F.,
RA   Gregor J., Davis N.W., Kirkpatrick H.A., Goeden M.A., Rose D.J., Mau B.,
RA   Shao Y.;
RT   "The complete genome sequence of Escherichia coli K-12.";
RL   Science 277:1453-1462(1997).
RN   [4]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=K12 / W3110 / ATCC 27325 / DSM 5911;
RX   PubMed=16738553; DOI=10.1038/msb4100049;
RA   Hayashi K., Morooka N., Yamamoto Y., Fujita K., Isono K., Choi S.,
RA   Ohtsubo E., Baba T., Wanner B.L., Mori H., Horiuchi T.;
RT   "Highly accurate genome sequences of Escherichia coli K-12 strains MG1655
RT   and W3110.";
RL   Mol. Syst. Biol. 2:E1-E5(2006).
RN   [5]
RP   PROTEIN SEQUENCE OF 1-15, CHARACTERIZATION, MASS SPECTROMETRY, AND
RP   IDENTIFICATION OF THIOCARBOXYLATE.
RX   PubMed=8514782;
RA   Pitterle D.M., Rajagopalan K.V.;
RT   "The biosynthesis of molybdopterin in Escherichia coli. Purification and
RT   characterization of the converting factor.";
RL   J. Biol. Chem. 268:13499-13505(1993).
RN   [6]
RP   AMPYLATION AT GLY-81, INTERACTION WITH MOEB, AND MASS SPECTROMETRY.
RC   STRAIN=K12 / DH5-alpha;
RX   PubMed=11463785; DOI=10.1074/jbc.m102787200;
RA   Leimkuehler S., Wuebbens M.M., Rajagopalan K.V.;
RT   "Characterization of Escherichia coli MoeB and its involvement in the
RT   activation of molybdopterin synthase for the biosynthesis of the molybdenum
RT   cofactor.";
RL   J. Biol. Chem. 276:34695-34701(2001).
RN   [7]
RP   FUNCTION.
RX   PubMed=17223713; DOI=10.1021/bi062011w;
RA   Schmitz J., Wuebbens M.M., Rajagopalan K.V., Leimkuehler S.;
RT   "Role of the C-terminal Gly-Gly motif of Escherichia coli MoaD, a
RT   molybdenum cofactor biosynthesis protein with a ubiquitin fold.";
RL   Biochemistry 46:909-916(2007).
RN   [8]
RP   IDENTIFICATION OF ISCS AS SULFUR DONOR, AND INTERACTION WITH ISCS.
RX   PubMed=19946146; DOI=10.1074/jbc.m109.082172;
RA   Zhang W., Urban A., Mihara H., Leimkuehler S., Kurihara T., Esaki N.;
RT   "IscS functions as a primary sulfur-donating enzyme by interacting
RT   specifically with MoeB and MoaD in the biosynthesis of molybdopterin in
RT   Escherichia coli.";
RL   J. Biol. Chem. 285:2302-2308(2010).
RN   [9]
RP   X-RAY CRYSTALLOGRAPHY (1.45 ANGSTROMS) IN COMPLEXES WITH MOAE,
RP   CROSS-LINKING TO MOAE, MASS SPECTROMETRY, AND SUBUNIT.
RX   PubMed=11135669; DOI=10.1038/83034;
RA   Rudolph M.J., Wuebbens M.M., Rajagopalan K.V., Schindelin H.;
RT   "Crystal structure of molybdopterin synthase and its evolutionary
RT   relationship to ubiquitin activation.";
RL   Nat. Struct. Biol. 8:42-46(2001).
RN   [10]
RP   X-RAY CRYSTALLOGRAPHY (1.7 ANGSTROMS) IN COMPLEXES WITH MOEB; ZINC; ATP AND
RP   IN AN ADENYLATE FORM, AND COVALENT BINDING OF AMP.
RX   PubMed=11713534; DOI=10.1038/35104586;
RA   Lake M.W., Wuebbens M.M., Rajagopalan K.V., Schindelin H.;
RT   "Mechanism of ubiquitin activation revealed by the structure of a bacterial
RT   MoeB-MoaD complex.";
RL   Nature 414:325-329(2001).
RN   [11]
RP   X-RAY CRYSTALLOGRAPHY (1.9 ANGSTROMS) OF THIOCARBOXYLATE FORM IN COMPLEX
RP   WITH MOAE, THIOCARBOXYLATION AT GLY-81, AND REACTION MECHANISM.
RX   PubMed=12571227; DOI=10.1074/jbc.m300449200;
RA   Rudolph M.J., Wuebbens M.M., Turque O., Rajagopalan K.V., Schindelin H.;
RT   "Structural studies of molybdopterin synthase provide insights into its
RT   catalytic mechanism.";
RL   J. Biol. Chem. 278:14514-14522(2003).
CC   -!- FUNCTION: Involved in sulfur transfer in the conversion of
CC       molybdopterin precursor Z to molybdopterin.
CC       {ECO:0000269|PubMed:17223713}.
CC   -!- PATHWAY: Cofactor biosynthesis; molybdopterin biosynthesis.
CC   -!- SUBUNIT: Heterotetramer of 2 MoaD subunits and 2 MoaE subunits. Forms a
CC       stable heterotetrameric complex of 2 MoaD and 2 MoeB during adenylation
CC       of MoaD by MoeB. During catalysis MoaD shuttles between the two
CC       heterotetrameric complexes. {ECO:0000269|PubMed:11135669,
CC       ECO:0000269|PubMed:12571227}.
CC   -!- INTERACTION:
CC       P30748; P30749: moaE; NbExp=8; IntAct=EBI-554366, EBI-554376;
CC       P30748; P0A7K2: rplL; NbExp=2; IntAct=EBI-554366, EBI-543702;
CC   -!- INDUCTION: By anaerobiosis, repressed by the molybdenum cofactor.
CC   -!- PTM: C-terminal thiocarboxylation occurs in 2 steps, it is first acyl-
CC       adenylated (-COAMP) by MoeB, then thiocarboxylated (-COSH) by IscS.
CC       {ECO:0000269|PubMed:12571227}.
CC   -!- MASS SPECTROMETRY: Mass=8773.6; Mass_error=0.2; Method=Electrospray;
CC       Note=The measured mass is that of the thiolated protein.;
CC       Evidence={ECO:0000269|PubMed:8514782};
CC   -!- MASS SPECTROMETRY: Mass=8757.0; Mass_error=1.0; Method=Electrospray;
CC       Evidence={ECO:0000269|PubMed:8514782};
CC   -!- MASS SPECTROMETRY: Mass=8744; Method=Electrospray;
CC       Evidence={ECO:0000269|PubMed:11463785};
CC   -!- MASS SPECTROMETRY: Mass=8744; Method=API;
CC       Evidence={ECO:0000269|PubMed:11135669};
CC   -!- MASS SPECTROMETRY: Mass=8760; Method=API; Note=The measured mass is
CC       that of the thiolated protein.; Evidence={ECO:0000269|PubMed:11135669};
CC   -!- MISCELLANEOUS: The cross-link is not seen in all structures of the
CC       MoaE-MoaD complex.
CC   -!- SIMILARITY: Belongs to the MoaD family. {ECO:0000305}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; X70420; CAA49864.1; -; Genomic_DNA.
DR   EMBL; U00096; AAC73871.1; -; Genomic_DNA.
DR   EMBL; AP009048; BAA35442.1; -; Genomic_DNA.
DR   PIR; H64814; H64814.
DR   RefSeq; NP_415305.1; NC_000913.3.
DR   RefSeq; WP_000598619.1; NZ_STEB01000028.1.
DR   PDB; 1FM0; X-ray; 1.45 A; D=1-81.
DR   PDB; 1FMA; X-ray; 1.58 A; D=1-81.
DR   PDB; 1JW9; X-ray; 1.70 A; D=1-81.
DR   PDB; 1JWA; X-ray; 2.90 A; D=1-81.
DR   PDB; 1JWB; X-ray; 2.10 A; D=1-81.
DR   PDB; 1NVI; X-ray; 1.90 A; D=1-81.
DR   PDB; 3BII; X-ray; 2.50 A; D=1-81.
DR   PDBsum; 1FM0; -.
DR   PDBsum; 1FMA; -.
DR   PDBsum; 1JW9; -.
DR   PDBsum; 1JWA; -.
DR   PDBsum; 1JWB; -.
DR   PDBsum; 1NVI; -.
DR   PDBsum; 3BII; -.
DR   SMR; P30748; -.
DR   BioGRID; 4262177; 13.
DR   BioGRID; 849772; 3.
DR   ComplexPortal; CPX-1968; Molybdopterin-synthase adenylyltransferase complex.
DR   ComplexPortal; CPX-1970; Molybdopterin synthase.
DR   DIP; DIP-10231N; -.
DR   IntAct; P30748; 16.
DR   STRING; 511145.b0784; -.
DR   jPOST; P30748; -.
DR   PaxDb; P30748; -.
DR   PRIDE; P30748; -.
DR   EnsemblBacteria; AAC73871; AAC73871; b0784.
DR   EnsemblBacteria; BAA35442; BAA35442; BAA35442.
DR   GeneID; 66670945; -.
DR   GeneID; 945398; -.
DR   KEGG; ecj:JW0767; -.
DR   KEGG; eco:b0784; -.
DR   PATRIC; fig|1411691.4.peg.1494; -.
DR   EchoBASE; EB1554; -.
DR   eggNOG; COG1977; Bacteria.
DR   HOGENOM; CLU_114601_4_0_6; -.
DR   InParanoid; P30748; -.
DR   PhylomeDB; P30748; -.
DR   BioCyc; EcoCyc:EG11597-MONOMER; -.
DR   UniPathway; UPA00344; -.
DR   EvolutionaryTrace; P30748; -.
DR   PRO; PR:P30748; -.
DR   Proteomes; UP000000318; Chromosome.
DR   Proteomes; UP000000625; Chromosome.
DR   GO; GO:0005829; C:cytosol; IDA:EcoCyc.
DR   GO; GO:1990133; C:molybdopterin cofactor (Moco) biosynthesis adenylyltransferase complex; IPI:ComplexPortal.
DR   GO; GO:1990140; C:MPT synthase complex; IPI:ComplexPortal.
DR   GO; GO:0000166; F:nucleotide binding; IEA:UniProtKB-KW.
DR   GO; GO:0006777; P:Mo-molybdopterin cofactor biosynthetic process; IDA:ComplexPortal.

  Query Match             100.0%;  Score 411;  DB 1;  Length 81;
  Best Local Similarity   100.0%;  
  Matches   81;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MIKVLFFAQVRELVGTDATEVAADFPTVEALRQHMAAQSDRWALALEDGKLLAAVNQTLV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MIKVLFFAQVRELVGTDATEVAADFPTVEALRQHMAAQSDRWALALEDGKLLAAVNQTLV 60

Qy         61 SFDHPLTDGDEVAFFPPVTGG 81
              |||||||||||||||||||||
Db         61 SFDHPLTDGDEVAFFPPVTGG 81


Puzio et al.
US-12-678-387A-1564
; Sequence 1564, Application US/12678387A
; Publication No. US20110277179A1
; GENERAL INFORMATION
;  APPLICANT: Puzio, Piotr
;  APPLICANT:Blaesing, Oliver
;  APPLICANT:Thimm, Oliver
;  APPLICANT:Ritte, Gerhard
;  APPLICANT:Schoen, Hardy
;  TITLE OF INVENTION: PLANTS WITH INCREASED YIELD
;  FILE REFERENCE: 13987-00115-US
;  CURRENT APPLICATION NUMBER: US/12/678,387A
;  CURRENT FILING DATE: 2010-05-25
;  PRIOR APPLICATION NUMBER: PCT/EP2008/062362
;  PRIOR FILING DATE: 2008-09-17
;  PRIOR APPLICATION NUMBER: EP 07117448.6
;  PRIOR FILING DATE: 2007-09-18
;  PRIOR APPLICATION NUMBER: EP 08161134.5
;  PRIOR FILING DATE: 2008-07-25
;  NUMBER OF SEQ ID NOS: 16680
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1564
;  LENGTH: 81
;  TYPE: PRT
;  ORGANISM: Escherichia coli
US-12-678-387A-1564

  Query Match             100.0%;  Score 411;  DB 9;  Length 81;
  Best Local Similarity   100.0%;  
  Matches   81;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MIKVLFFAQVRELVGTDATEVAADFPTVEALRQHMAAQSDRWALALEDGKLLAAVNQTLV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MIKVLFFAQVRELVGTDATEVAADFPTVEALRQHMAAQSDRWALALEDGKLLAAVNQTLV 60

Qy         61 SFDHPLTDGDEVAFFPPVTGG 81
              |||||||||||||||||||||
Db         61 SFDHPLTDGDEVAFFPPVTGG 81



Conclusion
11.	No claim is allowed.

Allowable Subject Matter
12.	It appears that SEQ ID NO:53 is free of the prior art of record.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/Examiner, Art Unit 1663